COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                              '

                                              '              No. 08-17-00016-CV
 IN RE: EL PASO ELECTRIC
 COMPANY,                                     '        AN ORIGINAL PROCEEDING

                              Relator.        '               IN MANDAMUS
                                              '



                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Sergio H. Enriquez, Judge of the 448th District Court of El Paso County,

Texas, and concludes that Relator=s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus and the motion for emergency relief, in

accordance with the opinion of this court.

       IT IS SO ORDERED THIS 6TH DAY OF FEBRUARY, 2017.



                                     YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.